                      IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

DEBORAH RUSSELL                               *
         Plaintiff,                           *
v.                                            *       No. 3:20-CV-01028
                                              *
CAROL ELIZABETH TANNER;                       *
THOMAS TANNER;                                *
JONATHAN JACOB COLE; and                      *
BAKER, DONELSON, BEARMAN,                     *
CALDWELL & BERKOWITZ, PC                      *
          Defendants.                         *


       STATE FARM FIRE AND CASUALTY COMPANY’S MOTION TO QUASH
      SUBPOENA AND NOTICE TO TAKE DEPOSITION OF CLARK J. MILLER


       State Farm Fire and Casualty Company (“State Farm”),1 a non-party, by and through

counsel, pursuant to Rule 45 of the Federal Rules of Civil Procedure, requests that the Court Quash

Plaintiff Deborah Russell’s (“Russell”) Subpoena and Notice to Take Deposition (“Subpoena”),

both of which are directed to Clark J. Miller (“Miller”). The Subpoena requests documents that are

not in Miller’s custody or control, causes undue burden that outweighs any benefit, and requests

compliance outside of the permissible geographical limit. State Farm has standing to move to quash

this Subpoena, as it has interests and privilege rights in the requested documents. In support, State

Farm relies on its contemporaneously filed memorandum of law in support and the exhibits

attached hereto.

       WHEREFORE, State Farm respectfully requests that this Court quash the Subpoena.




1
 By making this limited and special appearance to quash the Subpoena, State Farm does not make a
general appearance or otherwise waive or forfeit any rights it may have.


    Case 3:20-cv-01028 Document 97 Page 1 of07/30/21
                                    Filed    2       Page 1 of 2 PageID #: 1360
       Respectfully submitted this 30th day of July 2021.

                                                     KAY GRIFFIN, PLLC

                                                     /s/ Matthew J. Evans
                                                     Matthew J. Evans (BPR #017973)
                                                     matthew.evans@kaygriffin.com
                                                     900 South Gay Street, Suite 1810
                                                     Knoxville, TN 37902
                                                     (865) 314-8422

                                                     Attorney for State Farm Fire and Casualty Company

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was properly
served on all parties or their counsel of record via the court’s ECF/CM system.


       This 30th day of July 2021.

                                                     /s/ Matthew J. Evans
                                                     Matthew J. Evans




   Case 3:20-cv-01028 Document 97 Page 2 of07/30/21
                                   Filed    2       Page 2 of 2 PageID #: 1361
